UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2499



RODNEY VICTOR HARRIS,

                                               Plaintiff - Appellant,

          versus


DONITA SPANGLER,

                                                Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-569-7)


Submitted:   March 11, 2004                 Decided:   March 17, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney Victor Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Rodney Victor Harris appeals the district court’s orders

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

under 28 U.S.C. § 1915(e)(2)(B) (2000), and denying his post-

judgment motion to amend his complaint and reinstate his action.

We have reviewed the record and find that this appeal is frivolous.

Accordingly, we grant the Appellee’s motion to dismiss, and we

dismiss the appeal on the reasoning of the district court.     See

Harris v. Spangler, No. CA-03-569-7 (W.D. Va. filed Aug. 29, 2003;

entered Sept. 2, 2003 & Nov. 18, 2003).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         DISMISSED




                              - 2 -